Citation Nr: 0727204	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-37 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Grandson



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard Merchant Marine from December 1941 to August 1945, with 
qualifying ocean going service during that time.  The veteran 
died in October 1995 and the appellant claimed dependency and 
indemnity compensation as his surviving spouse.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision of the Department of 
Veterans Affairs (VA) Manila, Philippines Regional Office 
(RO).  

A hearing was held in April 2007 before the undersigned 
Veterans Law Judge sitting at the RO.


FINDINGS OF FACT

1.  The appellant and the veteran were purportedly married in 
September 1945; there is no evidence showing that dissolution 
of the veteran's prior marriage at the time of the purported 
marriage in September 1945.

2.  The veteran died in October 1995 in the state of Texas; 
the appellant testified that she had last seen the veteran in 
1992.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  38 
U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50 3.52 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2004 pre-
adjudication letter from the AOJ to the appellant which 
informed her of what evidence was required to substantiate 
her claim and of her and the VA's respective duties for 
obtaining evidence. The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim that she is a surviving spouse for 
purposes of receiving VA death benefits.  As her claim 
involves eligibility for those VA benefits, only the element 
involving veteran status (as it applies to status as a spouse 
in this case) is pertinent to the issue and the remaining 
notice requirements outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), are not applicable in this 
particular case.  The veteran's status is not an issue in 
this case.  As the appellant has been furnished with the 
appropriate notice in this case, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

With respect to the duty to assist, the appellant has been 
given the opportunity to submit evidence and argument in 
support of her claim.  She has submitted statements of her 
contentions and she has provided evidence in support of her 
claim.  VA has also made reasonable efforts to assist the 
appellant in obtaining evidence regarding the claim, to 
include affording her a hearing before the Board.  The 
appellant has not identified any other pertinent evidence, 
not already of record, needed to be obtained prior to 
adjudication of the claim.  Therefore, the Board is satisfied 
that the duty to assist has been met. 38 U.S.C.A. § 5103A.



II.  Analysis

The appellant seeks recognition as the veteran's surviving 
spouse for the purpose of receiving VA death benefits.  She 
asserts that she and the veteran were married in 1945 and 
lived together for one year.  In April 2007 she testified 
that the veteran left the Philippines after the first year of 
their marriage and returned only occasionally for 1 or 2 days 
at a time, thereafter.  She indicated the last time that she 
saw the veteran was in 1992.  

A death certificate shows that the veteran died in October 
1995, in the state of Texas. 

The record includes a copy of a Marriage Contract indicating 
that the veteran and the appellant were married in September 
1945 and that the veteran reported at that time that he was 
divorced.  There is no documentary evidence of record showing 
that the veteran was divorced at the time of the purported 
marriage to the appellant in September 1945.  The appellant 
has submitted a copy of certified statement from the state 
registar of vital statistics of the Texas Department of State 
Health Services indicating that a search of the statewide 
indexes of the reports of divorce or annulment do not include 
any record of a report of divorce or annulment of marriage on 
file for the veteran.  

The term "surviving spouse" is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death; and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (3) who has 
not remarried. 38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2006). For VA compensation purposes, the term 
"marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The Board finds that the preponderance of the evidence is 
against finding that the appellant is the surviving spouse of 
the veteran.  The appellant has submitted evidence indicating 
that the veteran was married prior to the purported marriage 
to the appellant in 1945 and that he was divorced.  The RO 
requested the appellant to submit proof of the dissolution of 
his previous marriage in order to show that the veteran was 
free to marry the appellant.  The appellant has not submitted 
evidence to show the dissolution of the veteran's previous 
marriage.  As such, the appellant cannot be recognized as the 
veteran's surviving spouse for purposes of VA death benefits 
because there is no evidence to show that the veteran was in 
fact divorced and free to marry the appellant.  The Board 
further notes that the appellant testified that she had last 
seen the veteran in 1992 and has not shown continuous 
cohabitation from purposes of establishing a valid marriage.  
See 38 C.F.R. §§ 3.50, 3.52 (2006).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of VA death benefits is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


